Exhibit 10.2

CHIQUITA BRANDS INTERNATIONAL, INC.

STOCK OPTION AND INCENTIVE PLAN

DIRECTOR’S RESTRICTED STOCK AWARD AND AGREEMENT

Chiquita Brands International, Inc., a New Jersey corporation (“Company”),
hereby awards to you (the “Grantee” named below) restricted shares of the
Company’s Common Stock, par value $.01 per share (“Shares”), subject to the
terms of this Agreement. This award is being made pursuant to the non-employee
director restricted stock program under the Chiquita Stock and Incentive Plan
(the “Plan”). The Shares will be issued at no cost to you as described below.
Please read this Agreement carefully and return an executed copy as requested
below. Unless otherwise defined in this Agreement, capitalized terms have the
meanings specified in the Plan.

 

Grantee:

  

No. of Shares:

  

Grand Date:

  

Vesting Date[s]:

                 

ISSUANCE OF SHARES: The Shares will be issued to you on the day that Grantee
Separates from Service or, if earlier, upon a Change in Control of the Company
(each a “Designated Payment Date”). On the Designated Payment Date (or promptly
thereafter), the Company will deliver to you a certificate representing the
Shares granted under this award. For purposes of this award, a “Separation from
Service” generally occurs when you cease to be a member of the Board of
Directors of the Company.

NO RIGHTS AS SHAREHOLDER PRIOR TO ISSUANCE: Prior to the date Shares are issued
to you, you will have no rights as a shareholder of the Company with respect to
the Shares subject to this award.

CASH IN LIEU OF SHARES: The Company will have the right, in its sole discretion
and without your consent, to elect to pay you an amount of cash equal to the
Fair Market Value of the Shares in lieu of issuing you Shares as described
above.

TAXES: You must pay all applicable U.S. federal, state, local and foreign taxes
resulting from the grant of this award or the issuance of Shares or the payment
of cash in lieu thereof pursuant to this award.

CONDITIONS: This award is intended to comply with the requirements of
Section 409A of the Internal Revenue Code, and shall be interpreted, operated
and administered in a manner consistent with this intention. This award is to be
governed by and subject to the terms and conditions of the Plan, as amended from
time to time, which contains important provisions of this award and forms a part
of this Agreement. A copy of the Plan is being provided to you, along with a
summary of the Plan. If there is any conflict between any provision of this
Agreement and the Plan, this Agreement will control, unless the provision is not
permitted by the Plan, in which case the provision of the Plan will apply. Your
rights and obligations under this Agreement are also governed by and are subject
to applicable U.S. and foreign laws.

AGREEMENT: To acknowledge your agreement to the terms and conditions of this
award, please sign and return one copy of this Agreement to the Law Department,
Attention: Terri Suter.

 

CHIQUITA BRANDS INTERNATIONAL, INC.     Complete Grantee Information below:

 

    Kevin R. Holland, Senior Vice President and Chief People Officer    

 

    Home Address (including country)

By:

 

 

   

 

     

 

Date Agreed To:                    

   

 

      U.S. Social Security Number (if applicable)